EXHIBIT 10.2

FOURTH AMENDMENT TO THE

APOGEE ENTERPRISES, INC.

2011 DEFERRED COMPENSATION PLAN

WHEREAS, Apogee Enterprises, Inc. (the “Company”) adopted the Apogee
Enterprises, Inc. 2011 Deferred Compensation Plan effective as of June 1, 2011
(the “Plan”), and as thereafter amended; and

WHEREAS, the Board of Directors has the authority to amend the Plan pursuant to
Section 11.2 of the Plan; and

WHEREAS, the Board of Directors desires to amend the Plan, effective June 1,
2018, to modify the provisions of the Plan relating to assignment and
modifications to payment schedules to permit the Plan to accept qualified
domestic relations orders.

NOW, THEREFORE, the Plan is hereby amended, effective June 1, 2018, in the
following respects:

 

  1. A new Section 7.6 is hereby added to the Plan to read as follows:

 

  7.6 Domestic Relations Orders. Notwithstanding anything in the Plan to the
contrary, the Committee, in its sole discretion, may modify payment of a
Participant’s Account to the extent necessary to comply with a domestic
relations order (as defined in Code Section 414(p)(1)(B)).

 

  2. Section 14.1 of the Plan is hereby amended to read as follows:

 

  14.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject to any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant. Notwithstanding the foregoing, the Committee may, in its sole
discretion, honor a domestic relations order that complies with Code
Section 414(p) and with the domestic relations orders procedures established by
the Committee.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned executed this Fourth Amendment as of the
28th day of June 2018, to be effective as of the date specified above.

Apogee Enterprises, Inc.

By: Joseph F. Puishys

Its: Chief Executive Officer and President

/s/ Joseph F. Puishys                                         (Signature)

 

2